                  3:21-cr-00099-PJG               Date Filed 03/16/21         Entry Number 2           Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
 Elliot Bishai, (DOB: XXXXXXXXX)                                     )      Case No.
Elias Irizarry, (DOB: XXXXXXXX)                                      )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                              in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description

             18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or
             Grounds Without Lawful Authority
             18 U.S.C. § 1752(a)(2) - Knowingly Engaging in Disorderly or Disruptive Conduct in any
             Restricted Buildings or Grounds
             40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                          Michael Worrick, Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             03/15/2021
                                                                                               Judge’s signature

                                                                              ROBIN M. MERIWEATHER, U.S. MAGISTRATE JUDGE
                                                                                                                      _
City and state:                         :DVKLQJWRQ'&
                                                                                               Printed name and title
